Citation Nr: 1341173	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  12-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for tinnitus, evaluated as 10 percent disabling.

2.  Entitlement to an initial increased rating for bilateral sensorineural hearing loss, evaluated as noncompensably disabling from September 1, 2009, to July 1, 2013, and as 50 percent disabling thereafter.  

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from September 1946 to December 1947.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A subsequent rating decision, issued in August 2013, increased the Veteran's hearing loss rating to 50 percent disabling, effective July 1, 2013.  However, as that did not represent a full grant of the benefits sought on appeal, the hearing loss claim remained pending along with the other above-captioned issues.  

In a June 2012 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a Board hearing via live videoconference.  However, on the day of the requested hearing, he withdrew his appeal with respect to all issues.  As such, any question of whether to advance his appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) is effectively moot.  


FINDING OF FACT

In a statement received on December 5, 2013, prior to the promulgation of a decision in this appeal, the Veteran withdrew his claims for initial increased ratings for tinnitus and bilateral sensorineural hearing loss and for service connection for a low back disability (claimed as lower back problems).


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the issues of entitlement to initial increased ratings for tinnitus and bilateral sensorineural hearing loss and for service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In this case, the Veteran filed a timely Substantive Appeal as to the issues listed on the title page.  He also submitted a concurrent request for a videoconference hearing, which was scheduled for December 5, 2013.  However, on the date of that scheduled hearing, the Veteran submitted a statement signaling his intent to withdraw his entire appeal.  See 38 C.F.R. § 20.204(b)(1).  As a result, no allegation of error of fact or law remains and, thus, the Board lacks jurisdiction to review the appeal.  38 C.F.R. §§ 20.202, 20.204(c).  


ORDER

The appeal of the issues of initial increased ratings for tinnitus and bilateral sensorineural hearing loss and service connection for a low back disability is dismissed.



		
Sonnet Gorham
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


